Citation Nr: 9914595	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-29 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a hemorrhoidectomy.  

3.  Entitlement to an increased (compensable) evaluation for 
generalized anxiety disorder.  

4.  Entitlement to a rating in excess of 10 percent for 
maxillary sinusitis.  

5.  Entitlement to a rating in excess of 30 percent for 
chronic obstructive pulmonary disease with bronchitis and 
emphysema.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In June 1992, the RO, in 
pertinent part, denied the claims of entitlement to service 
connection for hearing loss and increased ratings for 
bronchitis, sinusitis, a nervous condition and for 
hemorrhoids.  

In January 1993, the RO denied the claims of entitlement to 
increased ratings for a lung condition, maxillary sinusitis, 
residuals of a hemorrhoidectomy and for anxiety disorder.  

In February 1994, the RO granted an increased (compensable) 
rating of 10 percent for maxillary sinusitis.  The appellant 
is generally presumed to be seeking the maximum benefit 
available by law, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The veteran 
has not expressed satisfaction with the rating assigned for 
his maxillary sinusitis.  The issue remains in appellate 
status.  




The issues of entitlement to increased ratings for chronic 
obstructive pulmonary disease, residuals of hemorrhoidectomy 
and for generalized anxiety disorder were remanded to the RO 
by the Board in September 1997.  

In May 1998 the RO affirmed the evaluations for chronic 
obstructive pulmonary disease with bronchitis and emphysema, 
residuals of a hemorrhoidectomy, and generalized anxiety 
disorder.

The case has been returned to the Board for further appellate 
review.

The issue of entitlement to a rating in excess of 10 percent 
for maxillary sinusitis is addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The veteran's hemorrhoids have been asymptomatic since 
the 1942 hemorrhoidectomy.

3.  Generalized anxiety disorder was not present at the time 
of the most recent VA mental disorders examination.  

4.  Chronic obstructive pulmonary disease with bronchitis and 
emphysema is manifested by some dyspnea but not air flow 
obstruction.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The criteria for an increased (compensable) evaluation 
for residuals of a hemorrhoidectomy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§, 4.1, 4.2, 
4.7, 4.114, Diagnostic Code 7336 (1998).

3.  The criteria for an increased (compensable) evaluation 
for generalized anxiety disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.132, Diagnostic Code 9400 (effective prior to November 
7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9400 ; 61 
Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).

4.  The criteria for a rating in excess of 30 percent for 
chronic obstructive pulmonary disease with bronchitis and 
emphysema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Codes 
6600, 6603 (effective prior to October 7, 1996); 38 C.F.R. 
§ 4.97; Diagnostic Codes 6600, 6603, 6604; 61 Fed.Reg. 46720-
46731 (Sept. 5, 1996) (effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records shows that the veteran 
underwent a hemorrhoidectomy in September 1942.  Hearing 
acuity using whispered voice testing was determined to be 
15/15 bilaterally in February 1944.  He was diagnosed with 
and received treatment for psychoneurosis and bronchitis 
during active duty.  

No abnormalities were reported on the report of the 
separation examination which was conducted in November 1945.  
Hearing acuity using whispered voice testing was reported to 
be 15/15 at separation.

Numerous reports of VA examinations are included in the 
claims file.  A 1949 VA examination resulted in diagnoses of 
no residuals of hemorrhoidectomy found; no pulmonary 
pathology found; no psychiatric disorders found.  Spoken 
voice testing was 15/20 and whispered voice testing was 10/20 
for the right ear.  Whispered voice and spoken voice testing 
for the left ear was 20/20.  Chronic catarrhal otitis media 
of the right ear was diagnosed.  

In March 1956, no hemorrhoids were noted and there was no 
evidence of active pulmonary disease.  Anxiety disorder with 
somatization and hypochondriasis was diagnosed.  Also 
included as a diagnosis was healed quiescent otitis media of 
the right ear with normal hearing bilaterally.  
Psychoneurosis anxiety state and old healed quiescent otitis 
media with normal hearing were included as diagnoses in April 
1957.  Spoken voice testing was 20/20 bilaterally and 
whispered voice testing was 18/20 bilaterally.  

Upon examination in August 1962, no bronchitis was present 
and there was no evidence of any psychiatric or neurological 
disorder.  In January 1963, anxiety reaction was diagnosed.  
VA examinations conducted in April 1967 resulted in diagnoses 
of bronchitis not found; no psychiatric or neurological 
disease found.  Pneumonia by history only was reported on the 
July 1972 examination.  Chronic mild bronchitis was noted in 
April 1975.  Bronchitis by history and no evidence of 
psychiatric disability were the pertinent findings on a VA 
examination conducted in September 1975.  

VA examinations conducted in May 1976 resulted in diagnoses 
of bronchitis by history and hemorrhoids post-operative 
hemorrhoidectomy with good result.  In January 1977, no 
psychiatric disorder was found.  The report of a November 
1977 VA examination included diagnoses of chronic bronchitis 
and anxiety neurosis.  In November 1980, anxiety state of an 
unknown etiology and duration was diagnosed.  


In April 1981, chronic obstructive pulmonary disease with 
bronchitis; internal hemorrhoids and post-operative 
hemorrhoidectomy were the pertinent diagnoses.  The report of 
a February 1982 VA examination included a diagnosis of 
chronic obstructive pulmonary disease with bronchitis and 
emphysema.  

In August 1983, a diagnosis of moderate chronic obstructive 
pulmonary disease with emphysema and pulmonary fibrosis was 
made.  It was noted that pulmonary function testing revealed 
a decrease in vital capacity which indicated an increase in 
severity of the chronic obstructive pulmonary disease.  The 
report of the VA examination conducted in January 1989 
included diagnoses of moderate chronic obstructive pulmonary 
disease.  Pulmonary function testing was within normal 
limits.  

VA outpatient treatment and hospitalization records have been 
associated with the claims file.  The records evidence 
complaints of and treatment for bronchitis.  The veteran was 
hospitalized from April to May 1966 for bronchopneumonia due 
to an unknown organism.  Chronic obstructive pulmonary 
disease was included as a diagnosis beginning in March 1983.  
In August 1983, the veteran sought treatment for anal pain.  
Physical examination revealed internal hemorrhoids.  

In October 1983, the veteran sought treatment for anxiety.  
Pulmonary function testing conducted in September 1983 
revealed borderline restrictive ventilatory defect.  Poor 
patient effort was noted.  Chronic anxiety was diagnosed in 
August 1987.  The veteran received intermittent treatment for 
anxiety.  A history of hemorrhoids was noted in October 1987.  
On a hospitalization record dated in June 1991, it was 
reported that pulmonary function testing was essentially 
normal.  In August 1991, the veteran sought treatment for 
reduced hearing acuity.  He reported that his hearing had 
decreased ever since he slipped on some ice during service 
and hit his head.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
60
Not 
reported
75
LEFT
35
40
45
50
55

The assessment was moderate to severe mixed hearing loss in 
the right ear and mild to moderate sensorineural hearing loss 
in the left ear.  

On the audiological evaluation in March 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
55
70
80
LEFT
30
35
45
50
60

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 80 percent in the left ear.  
It was noted that the veteran's hearing appeared to be stable 
since the last hearing examination.  Chronic obstructive 
pulmonary disease was reported to be stable in February 1993.  
Chronic obstructive pulmonary disease and hemorrhoids were 
included as diagnoses on an April 1994 treatment record.  On 
the audiological evaluation in April 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
70
90
90
LEFT
40
45
55
60
60

Speech audiometry revealed speech recognition ability of 8 
percent in the right ear and of 56 percent in the left ear.  
No etiology for the hearing loss was provided.  

An assessment of bronchitis was made in November 1995.  On a 
separate treatment record dated in November 1995, it was 
noted that chronic obstructive pulmonary disease was stable.  
In September 1996, a history of chronic obstructive pulmonary 
disease was noted.  The veteran was given a prescription for 
Albuterol.  Chronic obstructive pulmonary disease was stable 
in January 1997.  

A statement from a private physician dated in December 1974 
noted that the veteran did not have residuals of bronchitis 
at that time.  

A private psychiatric examination conducted in August 1975 
resulted in a diagnosis of chronic anxiety neurosis with 
features of depression.  

In October 1977 and November 1981, a private physician 
reported that he had been treating the veteran for bronchitis 
since 1950.  It was noted that the veteran had several severe 
attacks of dyspnea which required outpatient treatment at VA 
facilities.  

A June 1991 chest X-ray report included an impression of 
findings consistent with previous granulomatous disease.  No 
definite acute cardiopulmonary disease was found.  

On a letter dated in June 1992, a private physician reported 
that he had been treating the veteran since 1968, in 
pertinent part, for re-occurring bronchitis.  

On the report of an October 1992 VA nose and sinuses 
examination it was noted that the veteran had a history of 
chronic obstructive pulmonary disease but he did not give a 
history of coughing or sputum production.  He also complained 
of trouble with hemorrhoids but the examiner noted that he 
seemed to be primarily concerned with constipation.  He 
denied bleeding from the rectum.  Physical examination of the 
rectum did not evidence any external tags or internal 
hemorrhoids.  The pertinent impression from the examination 
was no hemorrhoids found on examination.  

The report of an October 1992 VA mental disorders examination 
is of record.  The veteran denied experiencing any mental 
problems but did state that he was very nervous.  Mental 
status examination revealed that the veteran was able to 
remember four out of four objects.  He was able to calculate 
and perform serial sevens with minor difficulty.  His affect 
was warm.  He did not seem to have any major problems or any 
problems with orientation.  Intellectual capacity was average 
to over average and the capacity for abstraction was 
considered good.  The diagnosis was generalized anxiety 
disorder by history.  It was the examiner's opinion that the 
veteran had symptoms of anxiety in the past which had 
continued to interfere with his life.  

VA pulmonary function testing was conducted in November 1992.  
The FEV-1 was determined to be 92 percent of the predicted 
value.  The FEV-1/FVC was not reported.  It was noted that 
the veteran had poor cooperation during the testing as he was 
unable to hear and follow directions.  He tried his best to 
comply though.  The interpretation of the testing was within 
normal limits.  The veteran's efforts were noted to be 
erratic but the normal FEV-1 indicated no significant 
obstruction.  Spirometry was normal.  

A November 1992 addendum to the October 1992 VA nose and 
sinuses examination report showed a history of chronic 
obstructive pulmonary disease, bronchitis and emphysema 
without current complaints.  The examination was normal as 
was the pulmonary function.  

The transcript of a November 17, 1993 RO hearing has been 
associated with the claims file.  The veteran testified that 
he was still having problems with his nerves.  He experienced 
frustration.  He had problems with his sleep.  He did not 
like to be in crowds unless he knew everyone.  He did not 
like to be left alone by his wife.  He testified that he was 
experiencing increased difficulties with his breathing.  He 
did not spit a lot and when he did there was not any blood in 
the sputum.  He was able to walk but slowly.  He used some 
type of spray to help his breathing.  He reported that he was 
frequently constipated.  


The veteran also indicated that he could feel hemorrhoids.  
He did not experience any severe itching or bleeding.  Once 
in a while he experienced fire like itching.  He did not 
experience any hearing problems prior to active duty.  He 
testified that he fell on some ice and struck his head.  He 
sought treatment two days after the fall at which time a 
doctor informed him that he did not hear too well out of the 
right ear.  

The report of a March 1998 VA respiratory examination has 
been associated with the claims file.  The veteran complained 
of some heartburn at night and a cough productive of yellow 
sputum.  He slept propped up on pillows at night.  There was 
no hemoptysis.  He did not report dyspnea on exertion but did 
feel tired when he walked around his house.  He had never 
been hospitalized for respiratory problems.  He was not on 
oxygen and had not been incapacitated by his respiratory 
problem.  

Physical examination revealed that the lungs had good air 
entry.  No wheezing, rales, rhonchi or crackles were present.  
Pulmonary function testing was not performed as the veteran 
was hard of hearing and due to a language barrier.  He was 
unable to perform the maneuver.  The examiner reviewed the 
veteran's medical chart and noted that pulmonary function 
testing in 1991, 1992 and 1997 were all normal.  There was no 
evidence of air flow obstruction on these pulmonary function 
tests.  

The impression from the examination was it appeared that the 
veteran had some mild chronic bronchitis which might be 
exacerbated by gastrointestinal reflux disease.  It was noted 
that as the veteran had never been a smoker, it was very 
unlikely that he would have emphysema.  There was no evidence 
of air flow obstruction either on physical examination or on 
previous pulmonary function testing.  It appeared that the 
veteran was not incapacitated by his lung disease at the time 
of the examination.  






On the report of a VA rectum and anus examination dated in 
March 1998 it was reported that the veteran had a 
hemorrhoidectomy in September 1942.  Since that time, the 
hemorrhoids had not bothered him.  He only complained of 
intermittent constipation.  Bleeding was a rare event 
occurring only during periods of severe constipation.  The 
examiner noted that there were no subjective complaints 
regarding hemorrhoids.  The veteran was not being treated for 
hemorrhoids.  

A rectal examination was not performed at the veteran's 
request.  The examiner noted that a rectal examination had 
been conducted in December 1997 and included findings of anal 
stenosis and an enlarged prostate.  There was no evidence of 
fecal leakage.  The diagnosis was status post 
hemorrhoidectomy in 1942.  The veteran had been asymptomatic 
since that time in regard to his hemorrhoids.  

A VA mental disorders examination was also conducted in March 
1998.  The veteran reported that he experienced occasional 
anxiety but nothing severe.  He denied having any mental or 
nervous problems.  He reported that he had problems with 
sleep.  He did not have memory problems.  He denied severe 
depression, suicidal ideation, hallucinations or psychotic 
symptoms.  He did not experience any severe anxiety or panic 
attacks.  

Mental status examination revealed an appropriate affect and 
euthymic mood.  Speech was normal.  There was no evidence of 
a thought disorder or loosening of associations.  He did not 
have suicidal or homicidal ideation.  No delusions were 
detected.  He was oriented in all three spheres.  Recent and 
remote memory were good.  Intellectual capacity was average 
for his age.  Insight and judgment were fair.  No Axis I or 
Axis II diagnoses were made.  A global assessment of 
functioning scale score of 70 was assigned.  




I.  Entitlement to service connection for 
bilateral hearing loss.  

Criteria

The threshold question that must be resolved with regard to 
the claim of entitlement to service connection for bilateral 
hearing loss is whether the veteran has presented evidence of 
a well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issues presented by the claims.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

For certain chronic diseases, including organic diseases of 
the nervous system to include sensorineural hearing loss, the 
law provides a presumption of service connection if the 
disease becomes manifest to a degree of 10 percent or more 
within one year from the date of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  

Hearing status will be considered a disability for the 
purpose of service connection when the auditory thresholds in 
any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), in Hensley v. Brown, 
5 Vet. App. 155 (1995), indicated that § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service.  

As stated by the Court, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.

The Board finds the veteran's claim of entitlement to service 
connection for left ear hearing loss to be not well-grounded.  
Review of the service medical records discloses that the 
veteran's hearing was determined to be normal during active 
duty.  There is no evidence of record demonstrating the 
presence of hearing loss to a compensable degree within one 
year of discharge. 

No post-service evidence has been associated with the claims 
file demonstrating that the veteran currently has bilateral 
hearing loss for VA purposes which was the result of active 
duty.  There is of record evidence of the current existence 
of hearing loss for VA purposes.  However, this hearing loss 
has not been linked to active duty by competent evidence.  
None of the post-service treatment records which evidence 
hearing loss include an etiology for the disorder.  

The veteran's claim that he has hearing loss as a result of 
active duty is predicated upon his own unsubstantiated 
opinion.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Grivois, the veteran's lay opinion 
is an insufficient basis upon which to find this claim well 
grounded. Espiritu, King.  Accordingly, as a well grounded 
claim must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for 
bilateral hearing loss must be denied as not well grounded.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the veteran has not been prejudiced 
by the decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).



In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
bilateral hearing loss.

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).

As the veteran has not submitted a well grounded claim for 
service connection for bilateral hearing loss, the doctrine 
of reasonable doubt has no application.


General criteria applicable for claims for increased ratings 

Disability evaluations are administered under the Schedule 
for Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1998) and is designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  Id.

In evaluating the severity of particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1998).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1998).  




In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


II.  Entitlement to an increased 
(compensable) evaluation for residuals of 
a hemorrhoidectomy.  

Criteria

Under 38 C.F.R. Part 4, Diagnostic Code 7336 which 
promulgates the rating criteria for internal or external 
hemorrhoids, a noncompensable evaluation is provided where 
either external or internal hemorrhoids are mild or moderate.  
A 10 percent evaluation is warranted for large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent evaluation is 
warranted when there is persistent bleeding and with 
secondary anemia or with fissures.  

Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board finds a compensable evaluation is not warranted for 
the residuals of the hemorrhoidectomy.  The most recent 
evidence associated with the claims file demonstrating the 
presence of hemorrhoids was included in an April 1994 VA 
outpatient treatment record.  At the time of the March 1998 
VA examination of the rectum and anus, the veteran had no 
subjective complaints relating to his hemorrhoids.  The 
examiner found that the veteran's hemorrhoids had been 
asymptomatic since the hemorrhoidectomy which was performed 
in 1942.  As the most recent evidence of record shows that 
the veteran did not have hemorrhoids or residuals of the 
hemorrhoidectomy, a compensable evaluation cannot be granted.  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected residuals of a hemorrhoidectomy.  38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
a compensable rating for residuals of a hemorrhoidectomy with 
application of all pertinent governing criteria.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation.


III.  Entitlement to an increased 
(compensable) evaluation for generalized 
anxiety disorder.  

Criteria

The Board notes that the diagnostic codes and provisions 
relating to evaluation of psychiatric disabilities were 
changed effective November 7, 1996.  61 Fed. Reg. 52695-52702 
(Oct. 8, 1996).  The Court has held that, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply unless Congress provided otherwise or permits the 
Secretary of the VA to do otherwise and the Secretary does 
so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Under the version of 38 C.F.R. 4.132, Diagnostic Code (DC) 
9400, as in effect prior to the recent regulatory changes, a 
noncompensable evaluation is warranted for a generalized 
anxiety disorder when the evidence shows that there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  

A 10 percent rating is for application when there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.

Under the rating criteria effective November 7, 1996, a 
noncompensable rating is warranted when a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  A 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board finds a compensable evaluation for the service-
connected generalized anxiety disorder is not warranted upon 
application of either the old or current rating criteria for 
evaluation of the disability.  The Board notes that the last 
time the veteran was diagnosed with an anxiety related 
disorder was in August 1987 as evidenced by a VA outpatient 
treatment.  However, the October 1992 VA mental disorders 
examination only diagnosed generalized anxiety disorder by 
history.  The report of the most recent VA mental disorders 
examination dated in March 1998 did not include a diagnosis 
of any mental disorder.  As there is no evidence of the 
current existence of generalized anxiety disorder, a 
compensable evaluation cannot be granted.  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected generalized anxiety disorder.  38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
a compensable rating for generalized anxiety disorder with 
application of all pertinent governing criteria.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation.


IV.  Entitlement to a rating in excess of 
30 percent for chronic obstructive 
pulmonary disease with bronchitis and 
emphysema.  

Criteria

The Board notes that the diagnostic codes and provisions 
relating to respiratory disorders, including chronic 
bronchitis, emphysema and chronic obstructive pulmonary 
disease, were amended, effective October 7, 1996.  38 C.F.R. 
§§ 4.96 through 4.97 (1997); 61 Fed.Reg. 46727 (Sept. 5, 
1996).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court")" has 
held that, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provided otherwise or permits the Secretary of the VA to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

Prior to the change in rating criteria for evaluation of 
respiratory disorders, the veteran's chronic obstructive 
pulmonary disease with bronchitis and emphysema was evaluated 
under the rating criteria for evaluation of emphysema.  Under 
the criteria in effect prior to October 7, 1996, if pulmonary 
emphysema is pronounced, which is to say intractable and 
totally incapacitating, with dyspnea at rest, or with marked 
dyspnea and cyanosis on mild exertion, and the severity of 
emphysema is confirmed by chest X-rays and pulmonary function 
tests, a 100 percent evaluation is assigned.  

When pulmonary emphysema is severe, as manifested by 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping and 
ventilatory impairment of a severe degree is confirmed by 
pulmonary function tests with marked impairment of health, a 
60 percent evaluation is assigned.  

If pulmonary emphysema is moderate, as manifested by moderate 
dyspnea occurring after climbing one flight of steps or 
walking more than one block on level surface and by pulmonary 
function tests consistent with findings of moderate 
emphysema, a 30 percent evaluation is assigned.  38 C.F.R. § 
4.97; Diagnostic Code 6603, effective prior to October 7, 
1996.

The rating criteria currently in effect for evaluation of 
emphysema provides a 30 percent rating where a pulmonary 
function study demonstrates an FEV-1 (Forced Expiratory 
Volume ) of 56 to 70 percent predicted, or; FEV-1/FVC (Forced 
Expiratory Volume in one second to Forced Vital Capacity) of 
56 to 70 percent, or; DLCO (SB) (Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method) is 56 
to 65 percent of predicted.  

A 60 percent rating is provided where a pulmonary function 
study demonstrates an FEV-1 of 40 to 55 percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 
percent of predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg/mn. (with cardiorespiratory limit).  

A 100 percent rating is provided where a pulmonary function 
study demonstrates an FEV-1 of less than 40 percent of 
predicted value, or; FEV-1/FVC of less than 40 percent, or; 
DLCO (SB) of less than 40 percent of predicted value, or; 
maximum exercise capacity less than 15 ml/kg/min. oxygen 
consumption (with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6603 (1998).

Chronic obstructive pulmonary disease is rated under 38 
C.F.R. § 4.97, Diagnostic Code 6604.  A 30 percent evaluation 
is warranted if the following findings are demonstrated: FEV-
1 of 56 to 70 percent predicted, or FEV- 1/FVC of 56 to 70 
percent, or DLCO (SB) of 56 to 65 percent predicted.  

A 60 percent evaluation is warranted if the following 
findings are demonstrated: FEV-1 of 40- to 55-percent 
predicted, or; FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  

A 100 percent rating is provided where a pulmonary function 
study demonstrates an FEV-1 of less than 40 percent of 
predicted value, or; FEV-1/FVC of less than 40 percent, or; 
DLCO (SB) of less than 40 percent of predicted value, or; 
maximum exercise capacity less than 15 ml/kg/min. oxygen 
consumption (with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) if acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6604 (1998).

Under the criteria in effect prior to October 7, 1996, 
chronic bronchitis which was pronounced; with copious 
productive cough and dyspnea at rest; pulmonary function 
testing showing a severe degree of chronic airway 
obstruction; with symptoms of associated severe emphysema or 
cyanosis and findings of right sided heart involvement 
warrants a 100 percent rating.  


Chronic bronchitis with severe productive cough and dyspnea 
on slight exertion and pulmonary function tests indicative of 
severe ventilatory impairment warrants a 60 percent rating.  

Chronic bronchitis with persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, and 
beginning chronic airway obstruction warrants a 30 percent 
rating.  38 C.F.R. § 4.97; Diagnostic Code 6600, effective 
prior to October 7, 1996.

Under 38 C.F.R. § 4.97, DC 6600, in effect since October 
7,1996, when FEV-1 is less than 40 percent of predicted 
value, or; the FEV-1/FVC is less than 40 percent, or; DLCO 
(SB) is less than 40-percent predicted, or; maximum exercise 
capacity less than 15 ml/ kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; corpulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy warrants a 
100 percent rating.  

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) warrants a 60 percent rating.  

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65-percent predicted 
warrants a 30 percent rating.

The provisions of 38 C.F.R. § 4.96(a) state that when rating 
coexisting respiratory conditions, ratings under diagnostic 
codes 6600 to 6618 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.96 (a)

Analysis 

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board finds a rating in excess of 30 percent is not 
warranted for the service-connected chronic obstructive 
pulmonary disease with bronchitis and emphysema upon 
application of the old rating criteria for evaluation of 
emphysema.  There is no evidence of record demonstrating that 
the veteran experienced exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping.  

At the time of the March 1998 VA respiratory examination, the 
veteran did not report experiencing dyspnea on exertion but 
did feel tired when he walked around his house.  The examiner 
noted that there was no evidence of air flow obstruction 
either on physical examination or upon review of prior 
pulmonary function testing.  The examiner reported that the 
veteran was not incapacitated by his lung disease.  

As there is no evidence of record demonstrating a sufficient 
level of exertional dyspnea, ventilatory impairment of a 
severe degree or incapacitation from the respiratory 
disability, a rating in excess of 30 percent is not 
applicable based upon the rating criteria for evaluation of 
emphysema in effect prior to October 7, 1996.

An increased rating is not warranted for the veteran's 
respiratory disability upon application of the rating 
criteria currently in effect for evaluation of emphysema.  
The examiner who conducted the March 1998 VA respiratory 
examination concluded, based upon a review of pulmonary 
function testing conducted in 1991, 1992 and 1997 that there 
was no evidence of air flow obstruction on any of these 
tests.  


There also was no evidence of air flow obstruction on 
physical examination.  The Board notes the examiner's opinion 
that in light of the fact that the veteran was never a 
smoker, it was very unlikely that he had emphysema.  

An increased rating is not warranted when the veteran's 
chronic obstructive pulmonary disease with bronchitis and 
emphysema is evaluated under Diagnostic Code 6604.  As noted 
above, there was no evidence of record that the veteran 
experienced any air flow obstruction based on physical 
examination and review of prior pulmonary function testing.  
Pulmonary function testing conducted in 1991, 1992 and 1997 
was normal.  

An increased rating is not warranted for the respiratory 
disorder when evaluated under the criteria for rating 
bronchitis which was in effect prior to October 7, 1996.  
There is no evidence of record demonstrating that the veteran 
experienced severe chronic bronchitis.  Mild chronic 
bronchitis was the impression from the March 1998 VA 
examination.  Dyspnea was not present on slight exertion.  
Prior pulmonary function testing was interpreted as normal 
without evidence of air flow obstruction.  

An increased rating is not warranted for the respiratory 
disability upon application of the rating criteria currently 
in effect for evaluation of chronic bronchitis.  The examiner 
who conducted the March 1998 VA examination noted that prior 
pulmonary function testing was normal.  Physical examination 
failed to reveal any evidence of air flow obstruction.  There 
is no evidence of record demonstrating the presence of acute 
respiratory failure.  The veteran did not require oxygen 
therapy.  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected chronic obstructive pulmonary disease with 
bronchitis and emphysema.  38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
a rating in excess of 30 percent for chronic obstructive 
pulmonary disease with bronchitis and emphysema with 
application of all pertinent governing criteria.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for bilateral hearing loss, 
the appeal is denied.  

Entitlement to an increased (compensable) evaluation for 
residuals of a hemorrhoidectomy is denied.  

Entitlement to an increased (compensable) evaluation for 
generalized anxiety disorder is denied.  

Entitlement to a rating in excess of 30 percent for chronic 
obstructive pulmonary disease with bronchitis and emphysema 
is denied.  

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes the last time the veteran's service-connected 
sinusitis was evaluated by VA for compensation purposes was 
in October 1992.  The Board finds a new examination of the 
service-connected disability is required in order to 
determine current symptomatology attributable to the 
sinusitis.  The Court has held that the duty to assist the 
veteran in obtaining and developing facts and evidence to 
support his claim includes obtaining pertinent outstanding 
medical records as well as adequate VA examinations.  Littke 
v. Derwinski, l Vet.App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet.App. 221 (l99l).

The Board further notes that the schedular criteria for 
evaluation of diseases of the nose and throat and for 
diseases of the trachea and bronchi were changed effective 
October 7, 1996. 61 Fed. Reg. 46720 (Sept. 5, 1996).  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  The veteran's sinusitis 
must be evaluated under the old and new rating criteria.  

The case is remanded to the RO for the following development:

1.  The RO should obtain the names, 
addresses, and approximate dates of 
treatment, VA and non-VA, inpatient and 
outpatient, of all medical care providers 
who have treated the veteran for 
sinusitis since October 1992.  



After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports which have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA treatment 
records.

2.  The veteran should be afforded a VA 
examination by a specialist in 
respiratory diseases to determine the 
nature and extent of severity of his 
service-connected sinusitis.  The claims 
file, a separate copy of this remand, and 
copies of both the old and amended 
criteria for rating sinusitis must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must indicate on the examination 
report that he has reviewed the claims 
file.  The examiner should be requested 
to comment on the chronicity of the 
veteran's sinusitis, the severity and 
frequency of recurrence, and any 
symptomatology associated with the 
sinusitis.  The examiner should also 
document any residuals of the disability.  
Any further indicated tests and studies 
should be accomplished.  Any opinions 
expressed must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and 
expressed opinion(s) to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for sinusitis 
under the old criteria and the new 
criteria for the applicable diagnostic 
code, utilizing the criteria more 
favorable to the veteran.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

